Name: Commission Regulation (EEC) No 2414/81 of 19 August 1981 on the arrangements for imports into certain Member States of trousers (category 6) originating in Indonesia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/6 Official Journal of the European Communities 22. 8 . 81 COMMISSION REGULATION (EEC) No 2414/81 of 19 August 1981 on the arrangements for imports into certain Member States of trousers (category 6) originating in Indonesia HAS ADOPTED THIS REGULATION : Article 1 Importation into certain Member States of the category of products originating in Indonesia specified in the Annex shall be subject to the provisional quantitative limits given therein and to the provisions of Article 2(1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/8 1 (2), and in particular Articles 1 1 and 15 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into certain Member States of trousers (category 6) originating in Indonesia have exceeded the level referred to in para ­ graph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 , Indonesia was notified of a request for consultations on 6 May 1981 ; Whereas, by Commission Regulation (EEC) No 1347/81 (J), provisional quantitative limits were estab ­ lished for imports of these products into certain Member States ; Whereas, following the consultations undertaken, it is necessary to make the imports of the products in ques ­ tion subject to provisional quantitative limits in these Member States and in the Federal Republic of Germany for the period 1 January to 31 December 1981 ; Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question, exported from Indonesia between 1 January 1981 and the date of entry into force of Regulation (EEC) No 1347/81 or of this Regulation, must be set off against the provisional quantitative limit for 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . The products referred to in Article 1 , shipped from Indonesia to the Member States mentioned in the Annex to Regulation (EEC) No 1347/81 between 1 January 1981 and the date of entry into force of that Regulation, and the same products shipped from Indo ­ nesia to the Federal Republic of Germany between 1 January 1981 and the date of entry into force of this Regulation , which have not yet been released for free circulation, shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place during that period . 2. Imports of products shipped from Indonesia to the Member States mentioned in the Annex to Regula ­ tion (EEC) No 1347/81 after the date of entry into force of that Regulation shall remian subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . Imports of products shipped from Indonesia to the Federal Republic of Germany after the date of entry into force of this Regulation shall be subject to the double-checking system described in Annex V tc Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions oi paragraph 2, the quantities of products shipped frorr Indonesia on or after 1 January 1981 and released foi free circulation shall be set off against the provisional quantitative limit established for 1981 . Article 3 This Regulation shall enter into force on the seconc day following its publication in the Official Journa of the European Communities.(') OJ No L 365, 27 . 12 . 1978 , p. 1 . (2) OJ No L 98, 9 . 4. 1981 , p . 1 . H OJ No L 134, 21 . 5 . 1981 , p . 15 . It shall apply until 31 December 1981 . 22. 8 . 81 Official Journal of the European Communities No L 237/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1981 . For the Commission Ã tienne DAV1GNON Vice-President ANNEX Category CCT heading No NIMEXE code ( 1981 ) Description MemberStates Units Quantitative limits from 1 January to 31 December 1981 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool , of cotton or of man-made textile fibres D F I IRL DK 1 000 pieces 560 330 160 17 80